John Hancock Capital Series on behalf of John Hancock U.S. Global Leaders Growth Fund AMENDMENT TO SUB-INVESTMENT MANAGEMENT CONTRACT AMENDMENT made as of the 1st day of June, 2013 to the Sub-Investment Management Contract dated February 16, 2004, as amended (the “Agreement”), among John Hancock Advisers, LLC, a Delaware limited liability company, Sustainable Growth Advisers, LP, a Delaware limited partnership, and John Hancock Capital Series, on behalf of John Hancock U.S. Global Leaders Growth Fund (the “Fund”). In consideration of the mutual covenants contained herein, the parties agree as follows: 1. CHANGE IN SECTION 4 – COMPENSATION OF THE
